DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 05/11/2022. Claim 1 has been amended. Claims 8-26 have been cancelled. Claims 1-7 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are maintained for reasons of record in the previous action filed on 01/12/2021. 
Claims 1-7 are drawn to method of inhibiting the expansion of a repeated DNA sequence in a cell, comprising, contacting the cell with naphthyridine-azaquinolone (NA) in vivo, but the claims do not set forth step of administering the NA, involved in the method, and therefore, it is unclear how the cells are contacted in vivo without administering an effective amount of NA. A claim is indefinite where it merely recites a method without any active, positive steps delimiting how this use is actually practiced. See for example Exparte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products’, Ltd. v. Brenner, 255 F. Supp. 131,149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over Gregory Philip (WO 2011/016840) in view of Jinxing Li et al. (Chem Asian J, 2016) and Kazuhiko Nakatani et al. (Nature Chemical biology, 1(1), 39-43, 2005) are maintained for reasons of record in the previous action filed on 01/12/2021. 
Applicants arguments filed on 05/11/202 are fully considered but they are not persuasive.
Applicant argues that the prior art when considered as a whole, does not provide the requisite motivation to combine the cited references, nor does it provide a reasonable expectation of success in making the proposed combination. This argument is not persuasive since the motivation to combine the references does not necessarily have to match with what applicant wants to accomplish. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). In the instant case, the Gregory reference teaches methods and compositions for modulating expression of a gene comprising a trinucleotide repeat so as to treat trinucleotide repeat disorders, for example, modulating expression of a Huntington’s disease (HD). Repeats located within the coding regions typically involve either a repeated glutamine encoding triplet (CAG) or an alanine encoding triplet (CGA) (0011). Engineered zinc finger proteins (ZFP) are used that preferentially binds specifically to a mutant Htt allele fused to a transcription activation domain that can upregulate the wild-type Htt allele, wherein the activity of the regulatory domain is regulated by an exogenous small molecule or ligand such that interaction with the cell’s transcription machinery will not take place in the absence of the exogenous ligand (0017). An exogenous molecule can be among a small molecule, such as is generated by a combinatorial chemistry process or a macromolecule (0058). Further Gregory discloses that any molecule capable of recruiting an activating complex and/or activating activity (such as. For example, histone acetylation) to the target gene is useful as an activating domain of a fusion protein (0089), While Jinxing Li reference shows that small-molecule NA bound to the CAG/CAG motif in the hairpin structure of the CAG repeat DNA, and as evidenced by Nakatani reference that establishes synthetic ligand, naphthyridine-azaquinolone (NA) is a ligand for CAG repeats and can be used as diagnostic toll for determining repeat length and showed by NMR spectroscopy that binging of NA to CAG repeats induces the extrusion of a cytidine nucleotide from the DNA helix (abstract). The expansion of trinucleotide repeats is associated with a number of disorders, including Huntington disease (HD), spinobulbar muscular atrophy and spinocerebellar ataxia. Thus,  consistent with this reasoning, it would have been obvious to have selected the various combinations of features claimed from within the prior art disclosure, specifically with a compositions for modulating expression of a gene comprising a trinucleotide repeat so as to treat trinucleotide repeat disorders, for example, modulating expression of a Huntington’s disease (HD) employing  Engineered zinc finger proteins (ZFP)  and naphthyridine-azaquinolone (NA) is a ligand for CAG repeats to arrive for inhibiting the expansion of a repeat DNA sequence in a cell as claimed.
In response to applicant’s arguments regarding the use of Gregory Philip, Jinxing Li and Kazuhiko Nakatani references, as “In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) states, “ It is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.” As this court explained in Crockett, 126 USPQ 186, 188 (CCPA-1960), the idea of combining them flows logically from their having been individually taught in the prior art. As previously stated by the examiner the methods and compositions of Gregory Philip, Jinxing Li and Kazuhiko Nakatani encompasses the same field of endeavor, that of compositions for modulating expression of a gene comprising a trinucleotide repeat so as to treat trinucleotide repeat disorders, for example, modulating expression of a Huntington’s disease (HD) comprising an exogenous small molecule or ligand such Engineered zinc finger proteins (ZFP) and naphthyridine-azaquinolone (NA). As such, in the view of the examiner, one of ordinary skill in the art would be motivated to combine the disclosures of the prior art in order to obtain a composition that possesses the benefits of inhibiting the expansion of a repeat DNA sequence in a cell as claimed, with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618